PER CURIAM:
Over a period of less than a year, appellant was sued five times by his landlord for possession for nonpayment of rent. Judgment was entered for the landlord in each case, by default in the first two, by confession in the third, and after trials in the fourth and fifth. After the last judgment was obtained, appellant moved in each of the five cases to set aside the judgment on the ground that rent was not and had never been in default. These appeals are from orders denying those motions.
At the hearing on the motions, appellant’s position was stated in these words: “ * * * [Tjhese judgments should be set aside by reason of the fact that at the time of entry of each of the respective judgments the defendant was not in arrears in the payment of rent; * * * his rent was paid in advance at all times * * Although not clearly shown by the record, appellant’s claim apparently was that he had paid two months’ rent in advance at the inception of the tenancy, but had never been given credit for the second month’s rent. It is apparent, however, that in any event appellant had a full opportunity to present his claim in each instance before judgment went against him. In particular, it appears that at the trial had in the fourth case, appellant produced the identical receipts and cancelled checks which he now urges support his claim that rent was never in arrears. His claim was rejected at that point, however, and it is plain that appellant now seeks merely to relitigate an issue which has already been fully tried and determined against him. The motions were properly denied.
Affirmed.